CORRECTED ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-365, concluding that GORDON A. WASHINGTON of MADISON, who was admitted to the bar of this State in 1985, should be suspended from the practice of law for a retroactive period of one year for violating RPC l.l(a)(gross neglect), RPC 1.3 (lack of diligence), RPC 1.5(b)(failing to set forth, in writing, the basis or rate of the fee), RPC 1.7(a)(l)(con-flict of interest), RPC 5.3(a)(failure to supervise a nonlawyer), RPC 1.15(b)(failure to promptly deliver funds or other property to the client or a third person), RPC 8.4(b)(commission of a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer in other respects), and RPC 8.4(c)(con-duct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that GORDON A. WASHINGTON is suspended from the practice of law for a period of one year: May 26, 2010 through May 25, 2011; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.